FULMER, Judge.
The trial court sentenced Benton B. Bell to two concurrent life sentences for two counts of armed robbery with a firearm. At the sentencing hearing, the trial court adjudicated Bell to be a habitual felony offender. The sole issue raised on appeal is that the judgment and sentence do not show that the court adjudicated the defendant as a habitual felony offender. The state concedes error. Accordingly, we reverse and remand for correction of the scrivener’s error. Hartley v. State, 572 So.2d 34 (Fla. 2d DCA 1991); Power v. State, 568 So.2d 511 (Fla. 5th DCA *10811990). The presence of the defendant is not required.
FRANK, C.J., and PATTERSON, J., concur.